PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/076,910
Filing Date: 22 Mar 2016
Appellant(s): Spivey et al.



__________________
Michael S. Dowler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/11/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
With respect to “insulated” in the claims, the Office has removed the 112 rejections to such.  However, without specific structure to an insulating material in the claims, the Office notes that walls of a container provides a degree of insulation and therefore such a container would be “insulated”.

Claims 2 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: relationship between vent opening and the other elements of Applicant’s device.  For example, Applicant includes that the vent opening is integrated with the drinking straw opening in claim 3, but Applicant fails to include the above in claims 2 and 34.

Claim(s) 1-2, 6-12, 15-39, 41-43, 45-47, 49-56, and 58-61 are rejected under 35 U.S.C. 103 as being unpatentable over McMullin (8672174) in view of Bodum (D655967).

McMullin discloses: 
1. An apparatus (figs 1-12), comprising: a lid (cover adjacent 10 in figs 1-12) configured to engage an opening of a container for containing a liquid (capable of performing the intended use of being configured to engage a container, such as container 12), the lid configured to retain the liquid within the container (capable of performing the above intended use); a drinking opening in the lid sized and configured to allow a user to drink from the drinking opening (adjacent 18; 18 is related to drinking operations and is further capable of performing the intended use of dispensing liquid); a rim on a periphery of the lid having a raised edge around the periphery of the lid (rim portion of 14 such as shown in fig 5, 6 with raised edge capable of performing function in the claims; on a periphery such as edge of 14 shown in fig 5, 6), wherein the rim is sized and configured to engage a lip of a user and reduce spillage of liquid dispensed from the drinking opening (capable of performing the above intended use); a drinking straw opening in the lid comprising a removable drinking straw sized and configured to allow a user to drink from the straw, where the opening is spaced laterally apart and separate from the drinking opening in the lid, such that the drinking opening and the drinking straw opening provide independent drinking openings in the lid (opening adjacent 16; laterally spaced as shown in fig 4, 7 as well as independent in the above figures as well; the Office notes that the opening is capable of receiving a drinking straw, as shown via 26; the prior art discloses 26 of which is removable as 
McMullin further discloses:
2. The apparatus of claim 1, wherein the lid further comprises a vent opening for pressure equalization when the liquid is dispensed through at least one of the drinking opening or the drinking straw opening (30 capable of the above intended use). 
6. The apparatus of claim 1, wherein the first cover includes a hinge and moves about a first hinged axis (adjacent 38 with axis and hinging features of first cover).  
7. The apparatus of claim 6, wherein the first cover comprises a sealing member configured to seal the drinking opening when the first cover is in its first position (32 and members adjacent; capable of performing the above intended use).  
8. The apparatus of claim 1 further comprising a locking mechanism configured to lock at least one of the first cover and the second cover in the first position (any engaging mechanism that permits device to lock, such as at tip of first cover as shown in figs 5-7, such as on left side of fig 5 where lock engages rim with a portion of the rim with respect to a lock for the second position).  

10. The apparatus of claim 9, wherein the second cover comprises a sealing member configured to seal at least a portion of the drinking straw opening when the second cover is in its first position (such as sealing member at bottom of second cover in fig 1 that closes second opening; capable of performing the above intended use).  
11. The apparatus of claim 1 further comprising a sealing member coupled to the lid, the sealing member configured to form a seal between the lid and the container (sealing members already provided in the above rejections).  
12. A system (figs 1-12), comprising: a container for containing liquids (adjacent 12; capable of performing the above intended use); a lid (cover adjacent 10 in figs 1-12) configured to engage an opening of the container, the lid configured to retain the liquid within the container (capable of performing the above intended uses), wherein the lid comprises: a drinking opening for dispensing liquid (near 18; 18 is related to drinking operations and is further capable of performing the intended use of dispensing liquid); a rim on a periphery of the lid having a raised edge around the periphery of the lid, wherein the rim is sized and shaped for engaging a lip of a user and for reducing spillage of liquid when dispensed from the drinking opening (rim portion of 14 such as shown in fig 5, 6 with raised edge capable of performing function in the claims; on a periphery such as edge of 14 shown in fig 5, 6); a drinking straw opening comprising a removable drinking straw sized and configured to allow drinking and opening spaced laterally apart and separate from the drinking opening, such that the drinking opening and the drinking straw opening provide independent drinking openings (opening adjacent 16; laterally spaced as shown in fig 4, 7 as well as independent in the above figures as well; the prior art 
McMullin further discloses:
15. The system of claim 12, wherein the first cover comprises a sealing member configured to seal the drinking opening when the first cover is in its first position (32 and members adjacent; capable of performing the above intended use).  
16. The system of claim 12 further comprising a locking mechanism configured to lock at least one of the first cover and the second cover in the first position (any engaging mechanism that permits device to lock, such as at tip of first cover as shown in figs 5-7, such as on left side of fig 5 where lock engages rim with a portion of the rim with respect to a lock for the second position).  
17. The system of claim 12, wherein the first cover includes a hinge and moves about a first hinged axis (adjacent 38 with axis and hinging features of first cover).  
18. The system of claim 12, wherein the second cover comprises a sealing member configured to seal at least a portion of the drinking straw opening when the second cover is in its first position  (such as sealing member at bottom of second cover in fig 1 that closes second opening; capable of performing the above intended use).  
19. The system of claim 12, wherein the lid further comprises a sealing member configured to form a seal between the container and the lid (sealing members already provided in the above rejections).  

21. The system of claim 12 wherein the container includes a first portion and a second portion, with a transition between the first portion and the second portion (Already provided above in the rejection of claim 12).  
22. The system of claim 21 wherein an average outer diameter of the first portion of the container is greater than an average outer diameter of the second portion of the container (Already provided above in the rejection of claim 12).  
23. The apparatus of claim 1 wherein the first cover includes a locking mechanism for maintaining the first cover in its first position by engaging the rim of the lid and for maintaining the first cover in its second position by engaging a tab on the rim of the lid (already rejected above with Bodum).   
24. A drinking cup (figs 1-12), comprising: a container for containing liquids (adjacent 12; capable of performing the above intended use); a lid (cover adjacent 10 in figs 1-12) configured to engage an opening of the container, the lid configured to retain the liquid within the container (capable of performing the above intended uses), wherein the lid comprises: a drinking opening for dispensing liquid; a rim on a periphery of the lid having a raised edge around the periphery of the lid (close to 18; 18 is related to drinking operations and is further capable of performing the intended use of dispensing liquid); a drinking straw opening comprising a removable straw sized and configured to allow drinking  whereby the drinking straw opening is spaced laterally apart and separate from the drinking opening, such that the drinking opening and the drinking straw opening provide independent drinking openings (opening adjacent 16; laterally spaced as shown in fig 4, 7 as well as independent in the above figures as well; the prior art discloses 26 of which is removable as in col. 2: 34-43); a first cover for fully covering the drinking opening in a first position and for allowing access to the drinking opening in a second position, wherein the first cover includes a first hinge for moving the first cover between its first position 
25. The drinking cup of claim 24 wherein the first cover comprises a sealing member configured to seal the drinking opening when the first cover is in its first position (32 and members adjacent; capable of performing the above intended use).  
26. The drinking cup of claim 25 wherein the second cover comprises a sealing member configured to seal the drinking straw opening when the second cover is in its first position (such as sealing member at bottom of second cover in fig 1 that closes second opening; capable of performing the above intended use).  
27. The drinking cup of claim 26 wherein the first cover includes a locking mechanism for maintaining the first cover in its first position by engaging the rim of the lid (any engaging mechanism that permits device to lock, such as at tip of first cover as shown in figs 5-7, such as on left side of fig 5 where lock engages rim with a portion of the rim being a tab of rim with respect to a lock for the second position).  
28. The drinking cup of claim 27 wherein the second cover is positioned within the first cover when the second cover and the first cover are in their first position (capable of performing the above intended use).  

30. The drinking cup of claim 29 wherein an average outer diameter of the first portion of the container is greater than an average outer diameter of the second portion of the container (already rejected above in claim 24).  
31. The drinking cup of claim 30 wherein a raised edge around the entire periphery of the lid is sized and configured to engage  a lip of a user and reduce spillage of liquid when dispensed from the drinking opening (capable of performing the above intended use).  
32. The drinking cup of claim 31 wherein the lid further includes a recess for retaining inadvertently spilled liquid (recess within 40 capable of retaining liquid; capable of performing the above intended use).  
33. The drinking cup of claim 32 wherein the first cover includes a recess for accessing the second cover (such as between vertical walls of 22 such as in fig 12 that provide access to second cover, or another recess within 22 such as on left side of fig 5, 6; capable of performing the above intended use).  
34. The drinking cup of claim 32 wherein the lid further comprises a vent opening for pressure equalization when liquid is dispensed through at least one of the drinking opening or the drinking straw opening (30 capable of the above intended use).  
35. A lid (figs 1-12) for a drinking vessel (capable of performing the above intended use), comprising: a drinking opening (near 18; 18 is related to drinking operations and is further capable of performing the intended use of dispensing liquid); a rim on a periphery of the lid having a raised edge around the periphery of the lid (rim portion of 14 such as shown in fig 5, 6 with raised edge capable of performing function in the claims; on a periphery such as edge of 14 shown in fig 5, 6); a drinking straw 
With respect to the entire periphery of the lid as well as lock engaging a tab, Bodum discloses a rim with raised edge on entire periphery of the lid (as in fig 1, 2 with rim that engages pivoting cover; also discloses locking mechanism such as portion of pivoting cover as well as portion of extension of rib that engages on either of the first or second position such as shown in figs 1, 2; as well as a tab, such as tab on the rim on top left side of fig 1, capable of performing the intended use of being for removing of 
36. The lid of claim 35 wherein the first cover comprises a sealing member configured to seal the drinking opening when the first cover is in its first position (32 and members adjacent; capable of performing the above intended use).  
37. The lid of claim 36 wherein the second cover comprises a sealing member configured to seal the drinking straw opening when the second cover is in its first position (such as sealing member at bottom of second cover in fig 1 that closes second opening; capable of performing the above intended use).  
38. The lid of claim 37 wherein the first cover includes a locking mechanism for maintaining the first cover in its first position by engaging the rim of the lid (any engaging mechanism that permits device to lock, such as at tip of first cover as shown in figs 5-7, such as on left side of fig 5 where lock engages rim with a portion of the rim being with respect to a lock for the second position).  

41. The lid of claim 39 further including a recess for retaining inadvertently spilled liquid (recess within 40 capable of retaining liquid; capable of performing the above intended use).  
42. The lid of claim 41 wherein the first cover includes a recess for accessing the second cover (such as between vertical walls of 22 such as in fig 12 that provide access to second cover, or another recess within 22 such as on left side of fig 5, 6; capable of performing the above intended use).  
43. The lid of claim 35 wherein the first axis extends through a first pair of pivot points on the first cover, the second axis extends through a second pair of pivot points on the second cover, and the first axis and the second axis comprise the same axis (as in fig 3 where the axis between covers passed through same point).  
45. The lid of claim 35 wherein the first and the second axis are located proximate a middle of the lid (with axes that are both proximate and offset from center as shown for example as in fig 3 where the two axes are not in the middle).  
46. The lid of claim 35 wherein the first and the second axis are located slightly offset from a center of the lid (with axes that are both proximate and offset from center as shown for example as in fig 3 where the two axes are not in the middle).  
47. The lid of claim 41 wherein the first axis extends through a first pair of pivot points on the first cover, the second axis extends through a second pair of pivot points on the second cover, and the first axis and the second axis comprise the same axis (as in fig 3 where the axis between covers passed through same point).  

50. The lid of claim 41 wherein the first and the second axis are located slightly offset from a center of the lid (with axes that are both proximate and offset from center as shown for example as in fig 3 where the two axes are not in the middle).  
51. The apparatus of claim 1 wherein the first cover includes a locking mechanism for locking the first cover in its first position and maintaining the first cover in its second position (any engaging mechanism that permits device to lock, such as at tip of first cover as shown in figs 5-7, such as on left side of fig 5 where lock engages rim with a portion of the rim with respect to a lock for the second position).  
52. The apparatus of claim 6 wherein the second cover includes a hinge and moves about a second hinged axis (such as adjacent 38, and hinging features thereof with a second axes the same as first).  
53. The apparatus of claim 52 where the first hinged axis and the second hinged axis comprise the same axis (as in fig 3).  
54. The system of claim 17 wherein the second cover includes a hinge and moves about a second hinged axis (such as adjacent 38, and hinging features thereof with a second axes the same as first).  
55. The system of claim 54 where the first hinged axis and the second hinged axis comprise the same axis (fig 3).  
56. The system of claim 12 wherein the first cover and the second cover are attached to the lid such that movement of the first cover between its first and second position is independent of movement of the second cover between its first and second position, and movement of the second 
58. The apparatus of claim I wherein the first cover includes a recess configured to allow access to the second cover  (such as between vertical walls of 22 such as in fig 12 that provide access to second cover, or another recess within 22 such as on left side of fig 5, 6).  
59.  The system of claim 12 wherein the first cover includes a recess configured to allow access to the second cover (such as between vertical walls of 22 such as in fig 12 that provide access to second cover, or another recess within 22 such as on left side of fig 5, 6).  
60. The drinking cup of claim 24 wherein the first cover includes a recess configured to allow access to the second cover (such as between vertical walls of 22 such as in fig 12 that provide access to second cover, or another recess within 22 such as on left side of fig 5, 6)
61. The lid of claim 35 wherein the first cover includes a recess configured to allow access to the second cover (such as between vertical walls of 22 such as in fig 12 that provide access to second cover, or another recess within 22 such as on left side of fig 5, 6).   

3.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 2 above, and further in view of Clare (3061151).
The Combined Reference discloses the claimed invention above with the exception of the following taught by Clare: third opening/vent opening capable of performing intended use of pressure equalization and integrated with a second opening (20 integrated with 19).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Clare (by integrating an additional third opening to the existing second opening by either moving such or adding another) in order to provide known venting functions for improved pouring.

s 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 12 above, and further in view of Lin (20180332987).
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Lin:  Insulated (paragraph 2, of which also includes vacuum, and also and inner and outer walls in fig 5, of which also shows a common removable straw, tab, raised rim, locking mechanism, etc.). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Lin (by providing insulated) in order to provide a desired temperature for the contents of the device.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The Office has removed the 112 rejections to claims 8 and 16.

(2) Response to Arguments
Appellant provides summaries in Appellant’s own words on pages 1-6.  On page 7, Appellant then states “There appear to be approximately 115 objections/rejections in the April 8, 2021 Final Office Action.”  The Office notes that Appellant has provided 61 claims in total during prosecution and the current outstanding claims 1-3, 6-39, 41-43, 45-47, 49-56, 58-61 are all rejected with prior art and claims 2 and 34 also include a 112 rejection.  
On page 10, Appellant begins their first argument and states “Whether Claims 2, 8, 16 and 34 are Invalid Under 35 U.S.C. § 112 for Omitting Essential Structural Cooperative Relationships of Elements”.  The Office notes that claim 2 provides a vent opening on a lid.  However, Applicant has required that the vent opening be element 814 in Appellant’s original specification and requires that the vent opening be merged with the drinking straw opening 812.  Therefore, claim 2 lacks the essential 
On page 15, Appellant then states “Whether Claims 1-2, 6-12, 15-39, 41-43, 45-47, 49-56, and 58-61 are Properly Treated as ‘Product by Process” Claims”. Claim 14 includes the product-by-process limitation to being vacuum sealed and therefore the above claim is treated in the above manner.
On page 18, Appellant then states “Whether Claims 1-2, 6-12, 15-39, 41-43, 45-47, 49-56, and 58-61 are Properly Treated as “Intended Use” Claims”.  Appellant has included numerous instances of intended use throughout the claims.  For example but not limited thereto, in claim 1, Appellant has specifically selected the language “configured to engage an opening of a container for containing a liquid, the lid configured to retain the liquid within the container”.  The Office notes that the above is not a rejection but merely the Office pointing out the interpretation of the words selected by Appellant.  For example, in the above claim, the prior art need not provide a container and liquid but the lid must be capable of performing the above intended use.  The prior art in the rejection is capable of performing the above intended use and the other intended uses in all of Appellant’s claims.
On page 20, Appellant then states “Whether Claims 1-2, 6-12, 15-39, 41-43, 45-47, 49-56, and 58-61 are Unpatentable Over McMullin in View of Bodum”.  Appellant then states on page 21 “The Final Office Action fails to apply the claims, as written, to the prior art and further errs by ignoring Appellant’s remarks”.  The Office has responded to all of Appellant arguments.  Appellant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. 

On page 23, Appellant then states “Independent Claim 24 and its dependent claims
25-34 and 60The Final Office Action’s examination of independent claim 24 refers to “a hinge and hinge axis’, “axes that are both proximate and offset from center’, “lock engaging a tab”, “locking mechanism such as portion of pivoting cover as well as portion of extension of rib that engages on either of the first or second position”, “a tab”, and “a container with different portions and diameters”. (April 8, 2021 Final Office Action at pp. 10-11.) None of these features is present in claim 24 or have anything to do with claim 24”.  The Office notes that the Office has already addressed the argument above.
On page 24, Appellant similarly again states “Independent Claim 35 and its dependent claims
36-39, 41-43, 45-47, 49-50, and 61 The Final Office Action’s examination of independent claim 35 refers to “a hinge and hinge axis’, “axes that are both proximate and offset from center’, “a drinking straw removably inserted into the drinking straw opening”, “lock engaging a tab’, “locking mechanism such as portion of pivoting cover as well as portion of extension of rib that engages on either of the first or second position ”,“a tab”, and “container with different portions and diameters”. (April 8, 2021 Final Office Action at pp. 13-14.) None of these features is present in claim 35 or have anything to do with claim 35.”  Again, the Office notes that the Office has already addressed the argument above.

limitation in every pending claim calling for “a removable drinking straw sized and configured to allow
a user to drink from the removable drinking straw””.  The Office notes that Appellant positively claims a removable drinking straw.  The Office also emphasizes the specific language then selected by Appellant: “sized and configured to allow a user to drink from the removable drinking straw”.  Further, the Office notes that that Appellant’s support in Appellant’s original specification is merely limited to “[0045] FIG. 12 is a top perspective view diagram of one embodiment of a multifunction lid 104 with a drinking straw 1202 inserted therein. In an embodiment, the drinking straw may be inserted through the straw hole 812 when the second cover 614 is open and the first cover 612 is closed. In such an embodiment, the straw 1202 may extend into an interior portion of the vessel 102.”  First, the Office notes that nowhere has Appellant specifically provided the wording of “removable” with respect to the drinking straw.  Appellant merely provides figure 12 and uses the language of “may be inserted” as potential original support.  Nowhere in Appellant’s original specification does Appellant expand on as to how the intended use is to be performed.  Regardless, the Office notes the above feature is common and well known in the art.  For example, in the applied prior art of McMullin, McMullin provides that “The straw member may be permanently attached or removably attached to the cover member.” of which refers to element 26 as for example in figures 5-6.  The Office again notes that Appellant’s claim is merely limited to “a removable drinking straw sized and configured to allow a user to drink from the removable drinking straw”.  The Office notes that the intended use may be performed in numerous ways in the prior art.  First, the Office notes that the drinking straw 26 is internal in McMullin when attached to the device and permits the user to drink from the straw in that liquid passes through the straw.  Whether or not the user’s mouth touches the straw 26 is irrelevant as the language provided by Appellant in the claim by no means requires such.  In another interpretation, the Office notes that the straw is capable of being used independent of the lid.  Again, the claim merely stated the minimal intended use language “sized and 
	On page 27, Appellant then states “The rationale for combining McMullin and Bodum fails
the reasoned analysis required by KSR v. Teleflex”.  The Office notes that the rejection stated “With respect to the entire periphery of the lid as well as lock engaging a tab, Bodum discloses a rim with raised edge on entire periphery of the lid (as in fig 1, 2 with rim that engages pivoting cover; also discloses locking mechanism such as portion of pivoting cover as well as portion of extension of rib that engages on either of the first or second position such as shown in figs 1, 2; as well as a tab, such as tab on the rim on top left side of fig 1, capable of performing the intended use of being for removing of the lid; also discloses container with different portions and diameters as shown in fig 3 between middle opaque portion and transparent bottom portion).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McMullin in view of Bodum (by providing a raised edge around periphery of the lid while also providing the above locks/tab, shape of container) in order to enhance the access to the contents of the device while ensuring the device remains stowed in desired positions such as to secure the contents therein or enhance the pouring action, as well as to provide a gripping function.  The Office further notes that it is well known in the art that a rim with the raised edge around the entire periphery of Bodum permits the user to have a larger as well sloped and gradual surface that permits a more desired flow into the users mouth as well as a cavity from which liquid can 

	On page 30, Appellant then states “Finally, the Examiner’s references to: (1) “ensuring the device remains stowed in desired positions such as to secure the contents therein or enhance the
pouring action as well as to provide a gripping function”; and (2) “the prior art is capable of moving independently such as when the user ensures one cover remains fixed while the user moves the other cover” are both irrelevant, totally unexplained, and appear to have nothing to do with modifying McMullin to have a raised edge around its periphery, as required by each of independent claims 1”.  Appellant has failed to make Appellant’s arguments clear.  For example, on one hand, Appellant is 
	On page 30, Appellant then states “The Final Office Action’s reliance on what was “well
known in the art” violates MPEP § 2144.03 and Federal Circuit precedent”.  Appellant appears to ignore that rationale may be reasoned from knowledge generally available to one of ordinary skill in the art.  For example, The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)

	On page 32, Appellant then provided “Additional issues unique to claim 8”.  Appellant believes that the prior art does not provide a locking mechanism.  The Office notes that Appellant merely provides the following in claim 8: “a locking mechanism configured to lock at least one of the first cover and the second cover in the first position.”  The Office notes that Appellant’s locking mechanism refers to element 616.  Appellant’s mere support for the above includes “[0039] The lid 104 may also include a first cover 612 for removably covering a drinking spout opening in the vessel 102. Additionally, the lid 104 may include a second cover 614 for removably covering a drinking straw hole in the lid 102. In a further embodiment, the first cover 612 may include a locking mechanism 616 for locking the first cover 612 into a closed or open position. In one embodiment, the locking mechanism 616 may include a flange with a recess and a lip thereon for engaging an edge of the raised edge 604.” Therefore Appellant’s “lock” is merely a lip portion that engages an edge. McMullin further discloses a locking mechanism configured to lock at least one of the first cover and the second cover in the first position (any engaging mechanism that permits device to lock, such as at tip of first cover as shown in figs 5-7, such as on left side of fig 5 where lock engages rim with a portion of the rim with respect to a lock for the second position).  In other words, the element above as shown in figure 5 in engagement with the rim maintains the device in a fastened position until the user applies a force to cause the locking mechanism to disengage.  Therefore, the prior art discloses a locking mechanism of claim 8.
	On page 33, Appellant then states “Additional issues unique to claim 11”.  The Office notes that the rejection states “the sealing member configured to form a seal between the lid and the container (sealing members already provided in the above rejections). “  The prior claims that refer to sealing include the following:  “7. The apparatus of claim 6, wherein the first cover comprises a sealing member 
	On page 34, Appellant then states “Additional issues unique to claim 16”.  The Office notes that claim 16 refers again to the limitation such as a locking mechanism.  The Office notes that the Office has already addressed Appellant’s argument above and therefore the same response applies.  Further, the Office notes that Appellant’s “issues” are not “unique” to the above claim, as it appears Appellant is merely copying and pasting identical arguments throughout Appellant’s Appeal Brief.
	On page 35, Appellant then provides “Additional issues unique to claim 19”.  The Office notes that claim 19 refers again to the limitation such as a sealing member.  The Office notes that the Office has already addressed Appellant’s argument above and therefore the same response applies.  Further, the Office notes that Appellant’s “issues” are not “unique” to the above claim, as it appears Appellant is merely copying and pasting identical arguments throughout Appellant’s Appeal Brief.
	On page 36, Appellant then provides “Additional issues unique to claim 20”.  The Office notes that the rejection already provided “a tab on the rim of the lid for facilitating removing the lid from a container (provided above in Bodum). and further with the modification with Bodum, the rejection stated “With respect to the entire periphery of the lid as well as lock engaging a tab, Bodum discloses a rim with raised edge on entire periphery of the lid (as in fig 1, 2 with rim that engages pivoting cover; also discloses locking mechanism such as portion of pivoting cover as well as portion of extension of rib that engages on either of the first or second position such as shown in figs 1, 2; as well as a tab, such as 
On page 38, Appellant then provides “Additional issues unique to claim 21”.  The Office notes that the rejection of the above claim includes “wherein the container includes a first portion and a second portion, with a transition between the first portion and the second portion (Already provided above in the rejection of claim 12).”  The Office notes that the rejection of claim 12 includes that McMullin further discloses “12. A system (figs 1-12), comprising: a container for containing liquids (adjacent 12; capable of performing the above intended use); a lid (cover adjacent 10 in figs 1-12) configured to engage an opening of the container, the lid configured to retain the liquid within the container (capable of performing the above intended uses), wherein the lid comprises: a drinking opening for dispensing liquid (near 18; 18 is related to drinking operations and is further capable of performing the intended use of dispensing liquid); a rim on a periphery of the lid having a raised edge around the periphery of the lid, wherein the rim is sized and shaped for engaging a lip of a user and for reducing spillage of liquid when dispensed from the drinking opening (rim portion of 14 such as shown in fig 5, 6 with raised edge capable of performing function in the claims; on a periphery such as edge of 14 shown in fig 5, 6); a drinking straw opening comprising a removable drinking straw sized and 
On page 40, Appellant then provides “Additional issues unique to claim 22”.  The Office notes that the rejection of the above claim includes “wherein an average outer diameter of the first portion of the container is greater than an average outer diameter of the second portion of the container (Already provided above in the rejection of claim 12).”  The Office notes that the rejection of claim 12 includes that McMullin further discloses “12. A system (figs 1-12), comprising: a container for containing liquids (adjacent 12; capable of performing the above intended use); a lid (cover adjacent 10 in figs 1-12) configured to engage an opening of the container, the lid configured to retain the liquid within the container (capable of performing the above intended uses), wherein the lid comprises: a drinking opening for dispensing liquid (near 18; 18 is related to drinking operations and is further capable of performing the intended use of dispensing liquid); a rim on a periphery of the lid having a raised edge 
On page 42, Appellant then states “Additional issues unique to claim 23”.  The Office notes that claim 23 refers again to the limitation such as a locking mechanism.  The Office notes that the Office has already addressed Appellant’s argument above and therefore the same response applies.  Further, the Office notes that Appellant’s “issues” are not “unique” to the above claim, as it appears Appellant is merely copying and pasting identical arguments throughout Appellant’s Appeal Brief.

	On page 45, Appellant then provides “Additional issues unique to claim 29”.  The Office notes that claim 29 refers again to the limitation such as transition between portions.  The Office notes that the Office has already addressed Appellant’s argument above and therefore the same response applies.  Further, the Office notes that Appellant’s “issues” are not “unique” to the above claim, as it appears Appellant is merely copying and pasting identical arguments throughout Appellant’s Appeal Brief.
On page 46, Appellant then provides “Additional issues unique to claim 30”.  The Office notes that claim 30 refers again to the limitation such as one diameter being greater than another diameter on a container.  The Office notes that the Office has already addressed Appellant’s argument above and therefore the same response applies.  Further, the Office notes that Appellant’s “issues” are not “unique” to the above claim, as it appears Appellant is merely copying and pasting identical arguments throughout Appellant’s Appeal Brief.
On page 48, Appellant then provides “Additional issues unique to claim 31”.  The Office notes that the rejection states McMullin discloses raised edge around the entire periphery of the lid is sized and configured to engage  a lip of a user and reduce spillage of liquid when dispensed from the drinking opening (capable of performing the above intended use).  The Office notes that the raised edge was already rejected in a prior claim.  The Office notes that the combined reference is capable of providing the intended uses of the claims such as permitting the user to engage their lips on the elements while also capturing liquid between the raised wall of the rim.

On page 51, Appellant then states “Additional issues unique to claim 51”.  The Office notes that claim 51 refers again to the limitation such as a locking mechanism.  The Office notes that the Office has already addressed Appellant’s argument above and therefore the same response applies.  Further, the Office notes that Appellant’s “issues” are not “unique” to the above claim, as it appears Appellant is merely copying and pasting identical arguments throughout Appellant’s Appeal Brief.
On page 52, Appellant then states that “Claim 3 depends from allowable claim 1” and therefore should be allowable.  The Office notes that claim 1 includes an outstanding rejection and therefore claim 3 is not allowed based on Appellant’s reasoning.  Appellant then states on page 52 that “The rejection of claim 3 fails to apply the actual language of claim 3”.  The Office notes that the rejection states “The Combined Reference discloses the claimed invention above with the exception of the following taught by Clare: third opening/vent opening capable of performing intended use of pressure equalization and integrated with a second opening (20 integrated with 19).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Clare (by integrating an additional third opening to the existing second opening by either moving such or adding another) in order to provide known venting functions for improved pouring.”  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Office notes that the primary reference already discloses the straw opening and the 
Finally, Appellant provides on page 54 that “Claim 13 depends from claim independent 12 and, therefore, Appellant submits claim 13 is patentably distinct from the combination of McMullin and Bodum for at least the same reasons as explained above for claim 12. Likewise, claim 14 indirectly depends from independent claim 12 and, therefore, Appellant submits claim 14 is patentably distinct from the combination of McMullin and Bodum for at least the same reasons as explained above for claim 12.”. Similarly to what the Office already provided above, the Office notes that claim 12 includes an outstanding rejection and therefore claims 13 and 14 are not allowed based on Appellant’s reasoning.
Accordingly, Appellant has failed to demonstrate error in the factual findings or reasoning set forth by the Office and the Office must maintain all of the rejections.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735      
                                                                                                                                                                                                  Conferees:
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735                                                                                                                                                                                                        
/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal